1    Jesse I. Santana (State Bar No. 132803)
     Santana and Carlos Law Firm, P.C.
2
     The Historic Winship Building
3    500 Second Street
     Yuba City, CA 95991
4    TEL: (530) 822-9500
     FAX: (530) 751-7910
5

6    Attorney for Defendant
     Fidel Gomez, Jr
7
                           IN THE UNITED STATES DISTRICT COURT
8

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            Case No.: 2:18-CR-00233-WBS
11                 Plaintiff,
12
     vs.                                                  STIPULATION AND [PROPOSED] ORDER
                                                          TO EXCLUDE TIME
13
     FIDEL GOMEZ, JR,
14
                   Defendant.
15                                                        Date: May 20, 2019
                                                          Time: 9:00 a.m.
16
                                                          Hon. William B. Shubb
17
                                                 STIPULATION
18

19
            1.     By previous order, this matter was set for status on May 20, 2019.

20          2.     By this stipulation, defendant. now moves to continue the status conference until

21   July 22, 2019, and to exclude time between May 20, 2019, and July 22, 2019, under Local Code
22
     T4.
23
            3.     The parties agree and stipulate, and request that the Court find the following:
24

25
                   a.)     The government has produced the discovery associated with this case

26          including, among other things, investigative reports, photographs, and video recordings.

27                 b.)     Counsel for defendant has recently substituted into this matter and desires
28
            additional time to consult with his client, to review the current charges, to conduct an

                                                      1
1           investigation and research related to the charges, to review discovery for this matter, to
2
            discuss potential resolutions with his client, and to prepare pretrial motions.
3
                     c.)    Defense counsel believes that failure to grant the above-requested
4
            continuance would deny counsel the reasonable time necessary for effective preparation,
5

6           taking into account the exercise of due diligence.

7                    d.)    The government does not object to the continuance.
8
                     e.)    Based on the above-stated findings, the ends of justice served by
9
            continuing the case as requested outweigh the interest of the public and the defendant in a
10
            trial within the original date prescribed by the Speedy Trial Act.
11

12                   f.)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

13          § 3161, et seq., within which trial must commence, the time period of May 20, 2019 to
14
            July 22, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),
15
            B(iv) [Local Rule T4] because it results from a continuance granted by the Court at
16
            defendant’s request on the basis of the Court’s findings that the ends of justice served by
17

18          taking such action outweigh the best interest of the public and the defendant in a speedy

19          trial.
20
            4.       Nothing in this stipulation and order shall preclude a finding that other provisions
21
     of the Speedy Trial Act dictate that additional time periods are excludable from the period within
22
     which a trial must commence.
23

24          IT IS SO STIPULATED.

25   Date: May 14, 2019                                      /s/ Jesse I. Santana
                                                           JESSE I. SANTANA
26
                                                           Attorney for Defendant
27                                                         Fidel Gomez, Jr.

28


                                                       2
1    Date: May 14, 2019                     /s/ Cameron Desmond
                                           Cameron Desmond
2
                                           Assistant United States Attorney
3

4

5

6

7

8
                                    ORDER
9
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
10

11
     Dated: May 15, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       3
